Citation Nr: 1028229	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected arthritis of the lumbar spine, residuals of L3 to S1 
fusion, limitation of movement, degenerative disc disease, 
currently rated as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected radiculopathy of the left lower 
extremity associated with arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease, prior to August 8, 2009, and for a 
rating in excess of 20 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected radiculopathy of the right lower 
extremity associated with arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease, prior to August 8, 2009, and for a 
rating in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased rating for the 
Veteran's service-connected lumbar spine disability.  In a 
January 2008 supplemental statement of the case (SSOC), service 
connection for bilateral lower extremity radiculopathy was 
granted as secondary to the service-connected lumbar spine 
disability.  

In February 2009, the Board remanded the matters on appeal to 
afford the Veteran a VA examination.  VA examinations that comply 
with the directives of the remand were obtained in June and 
December 2009.  Additionally, the Board remanded the matter of 
entitlement to service connection for a thoracic spine 
disability, which was subsequently granted in an April 2010 
rating decision.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's February 2009 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The Board notes that in light of the April 2010 grant of service 
connection for thoracic spine degenerative joint disease and 
fusion from T9 effective from October 29, 2004, the issue of 
entitlement to a temporary total rating a temporary evaluation 
because of surgery for this disability should be revisited.  In 
September 2006, the Veteran requested a temporary total rating 
for surgery that was performed in July 2006.  A January 2007 
rating decision denied the claim, noting that the T10 
laminectomy, etc. was not for a service-connected disability.  
Although the Veteran did not file a timely notice of disagreement 
(NOD) with that denial, he again requested a temporary total 
rating in April 2008.  In a July 2008 letter, the RO explained to 
the Veteran that the January 2007 rating was final.  However, in 
light of the Board's taking jurisdiction of the issue of 
entitlement to service connection for a thoracic spine disability 
in February 2009, the Board concludes that the RO should 
readjudicate matter of a temporary total rating in connection 
with the July 2006 surgery.  Therefore, the Board refers this 
issue to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service-connected arthritis of the lumbar spine, residuals of 
L3 to S1 fusion, limitation of movement, degenerative disc 
disease has not been shown to be productive of unfavorable 
ankylosis or incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

2.  Service-connected radiculopathy of the left lower extremity 
was shown to be productive of moderate incomplete paralysis of 
the external popliteal nerve effective March 8, 2006, but not 
productive of severe incomplete paralysis.  

3.  Service-connected radiculopathy of the right lower extremity 
was shown to be productive of moderate incomplete paralysis of 
the external popliteal nerve effective March 8, 2006, but not 
productive of severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent disabling 
for a service-connected arthritis of the lumbar spine, residuals 
of L3 to S1 fusion, limitation of movement, degenerative disc 
disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a 20 percent rating, but no higher, for 
service-connected radiculopathy of the left lower extremity were 
met effective March 8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8521 (2009).

3.  The criteria for a 20 percent rating, but no higher, for 
service-connected radiculopathy of the right lower extremity were 
met effective March 8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to claims for increased disability ratings for 
service connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted a claim for an increased 
rating for his service-connected lumbar spine disability in 
October 2004.  The Veteran was sent a letter in November 2004 
which stated that he needed to submit evidence showing that his 
back had increased in severity.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what 
information and evidence would be obtained by VA, namely, 
relevant records from any federal agency.  The letter also 
informed him what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  Finally, he 
was specifically told that it was his responsibility to support 
the claim with appropriate evidence.  The notice also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his entitlement to increased compensation.  
Specifically, the Veteran was informed in the letter of types of 
evidence that might show such a worsening, including statements 
from a doctor containing the physical and clinical findings; 
results of laboratory tests or x-rays; the dates of examinations 
and tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in what 
manner the disability had become worse.  These notice 
requirements were provided before the initial adjudication of the 
claim in March 2005, and therefore there was no defect with 
regard to the timing of the notice as to these requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was not informed until a letter 
sent in July 2008 that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  However, the Veteran was given an opportunity to 
respond following this notice, and the claim was subsequently 
readjudicated in several SSOCs (September 2008, November 2009, 
and May 2010), and therefore any defect in the timing of the 
notice of this information was harmless.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

Although the Veteran was not provided information specifically 
addressing effective dates, the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for the low back, there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

Regarding the claims for radiculopathy of the bilateral lower 
extremities, the Board observes that these claims were initially 
granted in a January 2008 SSOC.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is substantiated, 
and additional 5103(a) notice is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims for increased ratings including VA and private treatment 
records and by affording VA examinations.  Concerning this, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the June and December 2009 VA examinations obtained in this case 
are adequate, as they were based on a physical examination and 
provide medical information needed to address the rating criteria 
relevant to the issues in this case.  In particular, they contain 
range of motion findings and address the impact of the Veteran's 
disabilities on his employment and daily life.  Although the June 
2009 VA examiner did not have the claims file at that time, it 
was subsequently made available in August 2009.  The examiner did 
not change his opinion based on review of the claims file.  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of the claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of these claims.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Entitlement to an increased disability rating for service-
connected arthritis of the lumbar spine, residuals of L3 to S1 
fusion, limitation of movement, degenerative disc disease, 
currently rated as 40 percent disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma, Diagnostic Code 5010, is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints affected and the General Rating Formula for Diseases and 
Injuries of the Spine.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  However, the Veteran is already assigned a 40 percent 
disability evaluation for his service-connected low back so a 
higher rating is not warranted under this code.  See 38 C.F.R. 
§ 4.45(f).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 40 percent disability 
evaluation is warranted for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent disability evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees. 
 Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motions 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2009).  See also 
38 C.F.R. § 4.71a, Plate V (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent disability evaluation is 
assigned for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 percent disability evaluation is assigned for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
service-connected low back disability.  Neither unfavorable 
ankylosis of the entire spine or incapacitating episodes having a 
total duration of at least six weeks during the past 12 months 
has been shown.  In this regard, during the October 2007 VA 
examination, there was no motion through the spine itself on 
forward flexion and extension was 0 degrees.  During the June 
2009, the range of motion was extension short by 10 degrees and 
flexion was 10 to 30 degrees.  In December 2009, the examiner 
indicated that the Veteran had favorable ankylosis in that he 
successfully fused his spine with surgical intervention to treat 
his aggressive degenerative disease.  There were no reports of 
incapacitating episodes.  As such, the evidence of record does 
not more nearly approximate the criteria for a rating in excess 
of 40 percent disabling.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 
5243.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's low back disability is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 40 percent rating, and no 
higher.  In this regard, the Board observes that during the 
October 2007 and June 2009 VA examinations, the Veteran used a 
cane for short distances, a walker for intermediate distances, 
and a wheelchair when outside the house.  His sitting time was 
four to five hours in a straight back chair and by his standing 
was limited to five to fifteen minutes.  He reported pain, being 
unsteady, and exacerbations with activities such as cutting 
grass.  He denied flare-ups.  Range of motion testing was limited 
by pain, fatigue, and weakness but no lack of endurance or 
incoordination.  However, he was able to complete five 
repetitions while maintaining his range of motion and the main 
limiting factor was pain.  The Board finds it significant that 
the Veteran was able to drive, eat, toilet, and dress himself 
independently, and still tried to exercise.  Indeed, the 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased evaluation 
for the Veteran's low back disability.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from his already 
service-connected left and right lower extremity disabilities, 
which will be discussed below.  In fact, as discussed above, the 
evidence of record shows that the Veteran's low back is not 
productive of bladder or bowel dysfunction.  Therefore, the Board 
concludes that the Veteran does not suffer from an another 
neurological deficiency in addition to his service-connected 
lower extremity radiculopathy so as to warrant a separate 
disability rating under the diagnostic codes pertinent to rating 
neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 
129-132 (1994).

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart, 21 
Vet. App. 505.  Thus, the Board finds that the current 40 percent 
evaluation is appropriate and that there is no basis for awarding 
a higher evaluation for the service-connected low back 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected radiculopathy of the left lower 
extremity associated with arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease, prior to August 8, 2009, and for a 
rating in excess of 20 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected radiculopathy of the right lower 
extremity associated with arthritis of the lumbar spine, 
residuals of L3 to S1 fusion, limitation of movement, 
degenerative disc disease, prior to August 8, 2009, and for a 
rating in excess of 20 percent thereafter.

When a veteran appeals the initial rating assigned for a 
disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

In a January 2008 SSOC, service connection for left and right 
lower extremity radiculopathy was granted and assigned a 10 
percent rating effective March 8, 2006.  In an April 2010 rating 
decision, the ratings were increased to 20 percent effective 
August 8, 2009.  The service-connected right and left lower 
extremity radiculopathy is rated under paralysis of the external 
popliteal nerve.  Under Diagnostic Code 8521 for paralysis of the 
external popliteal nerve (common peroneal), a 10 percent rating 
is warranted for mild incomplete paralysis; a 20 percent rating 
is warranted for moderate incomplete paralysis; a 30 percent 
rating is warranted for severe incomplete paralysis; and a 40 
percent rating is warranted for complete paralysis.  Complete 
paralysis consists of foot drop and slight drop of the first 
phalanges of all toes, one cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire dorsum of 
foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.   

In considering the evidence of record under the laws and 
regulations as set forth above, and after resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the Veteran is entitled to a 20 percent evaluation for his 
service-connected bilateral lower extremity radiculopathy 
effective from March 8, 2006.  However, a rating in excess of 20 
percent is not warranted at any time during the pendency of this 
appeal.  See Hart, 21 Vet. App. 505.  Severe incomplete paralysis 
of the external popliteal nerve has not been shown.  In a July 
2006 private treatment record from Dr. I.H.K., the Veteran 
complained of bilateral leg numbness and weakness for six months.  
He noticed increased falls and numbness of the legs.  Sensory 
examination revealed decreased L1 bilaterally to light touch.  
During the October 2007 VA examination, the Veteran indicated 
that following his last surgery in 2006, he continued to have 
decreased strength and sensory changes in his bilateral lower 
extremities which have not had any improvement from the time of 
his surgery.  He had decreased sensations below his knees and 
severe weakness in his bilateral lower extremities which made 
ambulation extremely difficulty.  He reported limitation with 
lifting heavy objects.  Upon examination, sensation was decreased 
in L3 through S1 distributions bilaterally.  Deep tendon reflexes 
were diminished bilaterally at 1+ from patellar and Achilles 
tendons.  There was a negative straight leg raise bilaterally and 
no clonus and negative Babinski sign.  

During the June 2009 VA examination, the Veteran still complained 
of instability in his legs, having difficulty walking, and 
generalized weakness in his legs.  Importantly, following his 
2006 surgery, he did not have any radicular pain, pain in his 
legs, numbness or tingling in his legs.  There was normal 
bilateral lower extremity sensory examination by light touch as 
well as 5.07 monofilament testing.   Motor strength was 5/5 
FHL/EHL, ankle dorsiflexion, ankle planter flexion, 5/5 knee 
extension, -4/5 knee flexion bilaterally, and -4/5 hip flexion 
bilaterally.  The Veteran had no deep tendon reflexes at the 
knees or at the ankles.  The straight leg raise, Babinski, and 
clonus tests were all negative.  There was no Waddell sign.  In 
December 2009, the examiner commented that the Veteran had 
moderate peripheral neuropathy of the bilateral lower extremities 
as evidenced by motor weakness documented on his previous 
examinations.  As such, the evidence of record does not more 
nearly approximate the criteria for a rating in excess of 20 
percent disabling at any point during this appeal.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8521.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's low back 
disability and bilateral lower extremity radiculopathy are so 
exceptional or unusual as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his low back and lower extremity radiculopathy 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  The 
criteria, 38 C.F.R. §§ 4.71a, Diagnostic Code 5243 and 4.124a, 
Diagnostic Code 8521, reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and the 
assigned schedular evaluation is therefore adequate.  Moreover, 
the Veteran has not contended that his service-connected 
disabilities have caused frequent periods of hospitalization 
beyond those periods already compensated with temporary total 
ratings or marked interference with his employment and such is 
not shown by the evidence of record.  For these reasons, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected arthritis of the lumbar spine, residuals of L3 to S1 
fusion, limitation of movement, degenerative disc disease, 
currently rated as 40 percent disabling, is denied.

Entitlement to an initial 20 percent rating, but no higher, for 
service-connected radiculopathy of the left lower extremity 
associated with arthritis of the lumbar spine, residuals of L3 to 
S1 fusion, limitation of movement, degenerative disc disease is 
granted.

Entitlement to an initial 20 percent rating, but no higher, for 
service-connected radiculopathy of the right lower extremity 
associated with arthritis of the lumbar spine, residuals of L3 to 
S1 fusion, limitation of movement, degenerative disc disease is 
granted.





REMAND

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

In the February 2009 remand, the Board noted that in an April 
2008, the Veteran stated that he was entitled to a total 
disability rating based on individual unemployability (TDIU).  
The Board referred this matter to the RO for any necessary 
development.  However, it does not appear that any additional 
development was completed.  

Following the February 2009 remand, Rice v. Shinseki, 22 Vet. 
App. 447 (2009) was issued.  As stated in Rice, a claim for TDIU 
is not a separate claim for benefits but rather is an attempt to 
obtain an appropriate rating for a disability as part of an 
initial adjudication of a claim or as part of a claim for 
increased compensation.  In this case, the Veteran appears to be 
requesting TDIU as the result of his service-connected 
disabilities currently on appeal.  However, the RO has not 
expressly adjudicated the issue of entitlement to a TDIU.  
Accordingly, the claim for entitlement to TDIU must be remanded 
instead of referred to the RO for adjudication prior to the 
rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disorders.  In so doing, the RO may 
decide to pursue further development of the 
Veteran's employment history, or obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.

2.  If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


